Case 2:21-cr-00067-JAW Document16 Filed 05/19/21 Pagelof2 PagelD#: 57

Tse “
A

UNITED STATES DISTRICT COURT VEO 2 FILED
DISTRICT OF MAINE oe
mA MAY TQ Pb 3u
UNITED STATES OF AMERICA )
)
v. ) Criminal No. ——SEstTY BLERR
) 2:2)-¢r- 000 -.
ANDREW HAZELTON ) al-er Ce
)
INDICTMENT
The grand jury charges that:
COUNT ONE

(Possession of Child Pornography)
On about Apri! 29, 2021, in the District of Maine, the defendant,
ANDREW HAZELTON,
knowingly possessed a Samsung Galaxy $21 mobile telephone that contained images of child
pornography. Specifically, the telephone contained digital video files that depicted sexually
explicit conduct and were produced using minors engaging in sexually explicit conduct. Some of

the images involved in the offense involved prepubescent minors and minors who had not

attained 12 years of age. The videos had been shipped and transported in and affecting interstate
and foreign commerce, and had been shipped and transported using the internet, a means and
facility of interstate and foreign commerce.

In violation of Title 18, United States Code, Sections 2252A(a}(5)(B) and (b)(2) and

2256(8)(A).
Case 2:21-cr-00067-JAW Document16 Filed 05/19/21 Page2of2 PagelD #: 58

FORFEITURE ALLEGATION

Pursuant to Title 18, United States Code, Section 2253, upon conviction of the offense set
forth in Count One of this Indictment, in violation of Title 18, United States Code, Section
2252A(a)(5)(B), the defendant,

ANDREW HAZELTON,
shall forfeit to the United States of America:

a. Any visual depiction described in Title 18, United States Code, sections
2251, 2251A, or 2252, or any book, magazine, periodical, film, videotape, or other matter which
contains any such visual depiction, which was produced, transported, mailed, shipped or received
in violation of Title 18, United States Code, Chapter 110;

b. Any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from the offense; and

ce Any property, real or personal, used or intended to be used to commit or to
promote the commission of the offense, including, but not limited to, one Samsung Galaxy S21

mobile telephone, bearing serial number RSCRIIQV8GD.

A TRUE BILL,

 

FOREPERSON

—

As t US. Attorne

Date: Cnty 1K, D7!
